886 A.2d 1055 (2005)
185 N.J. 401
In the Matter of Charles C. STAROPOLI, a/k/a C. Charles Staropoli, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
December 9, 2005.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-319, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, CHARLES C. STAROPOLI, a/k/a C. CHARLES STAROPOLI, of WILMINGTON, DELAWARE, who was admitted to the bar of this State in 1992, should be disciplined, respondent having been suspended from practice in Pennsylvania for a period of one year for unethical conduct in violation of RPC 1.15(a)(failure to safeguard funds), RPC 1.15(b)(failure to promptly notify a third person of the receipt of funds and to deliver those funds), RPC 8.4(b) (commission of a criminal act reflecting adversely on the lawyer's honesty, trustworthiness, or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
*1056 And the Court having determined on its own motion pursuant to Rule 1:20-16(b) to review the matter and having ordered CHARLES C. STAROPOLI, a/k/a C. CHARLES STAROPOLI to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that CHARLES C. STAROPOLI, a/k/a C. CHARLES STAROPOLI, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that CHARLES C. STAROPOLI, a/k/a C. CHARLES STAROPOLI, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CHARLES C. STAROPOLI, a/k/a C. CHARLES STAROPOLI, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.